Title: From Thomas Jefferson to Samuel McKay, 5 September 1822
From: Jefferson, Thomas
To: McKay, Samuel


                        
                        
                            Monticello
                            Sep. 5. 22.
                        
                    I thank you, Sir, for the copy of your Oration of the 4th of July, which you have been so kind as to send me, and I have noticed with satisfaction the observations on political parties. that such do exist in every country, and that in every free country they will make themselves heard, is a truth of all times. I believe their existence to be salutary, inasmuch as they act as Censors on each other, and keep the principles & practices of each constantly at the bar of public opinion. it is only when they give to party principles a predominance over the love of country, when they degenerate into personal antipathies, and affect the intercourse of society and friendship, or the justice due to honest opinion, that they become vicious and baneful to the general happiness and good. we have seen such days. may we hope never to see such again! accept the assurance of my respect.
                        Th: Jefferson
                    